
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 785
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2012
			Mr. Crowley (for
			 himself, Mr. Pascrell,
			 Mr. Berman,
			 Ms. Chu, Mrs. Lowey, Mr.
			 Ellison, Mr. Stark,
			 Mr. Serrano,
			 Ms. Speier,
			 Mr. Moran,
			 Ms. Moore,
			 Mr. Sherman,
			 Ms. Richardson,
			 Mr. Israel,
			 Mr. Connolly of Virginia,
			 Ms. Lee of California,
			 Ms. Matsui,
			 Mr. Honda,
			 Ms. Bonamici,
			 Ms. Zoe Lofgren of California,
			 Mr. Becerra,
			 Mr. Farr, Ms. Bordallo, Mr. Al
			 Green of Texas, Mr. Smith of
			 Washington, Mr. Filner,
			 Mr. Daniel E. Lungren of California,
			 Mr. Luján,
			 Mr. Van Hollen,
			 Mr. Heinrich,
			 Mr. Towns,
			 Mr. Larsen of Washington,
			 Mr. Levin,
			 Mr. Holt, Mr. Ryan of Ohio, Mr. Meeks, Mr.
			 Blumenauer, Ms. Bass of
			 California, Mr. McDermott,
			 Ms. Schakowsky,
			 Ms. Norton,
			 Mr. Peters,
			 Mr. Wilson of South Carolina,
			 Mr. Capuano,
			 Mr. Grijalva,
			 Mr. Dingell,
			 Mr. Hastings of Florida,
			 Mr. George Miller of California,
			 Mr. Costa,
			 Ms. Jackson Lee of Texas,
			 Mr. Burton of Indiana,
			 Mr. Doggett,
			 Mr. Rangel,
			 Mr. Faleomavaega,
			 Ms. DeGette,
			 Mrs. Napolitano,
			 Mrs. Maloney,
			 Mr. Rothman of New Jersey,
			 Ms. McCollum,
			 Mrs. McCarthy of New York,
			 Mr. Clarke of Michigan,
			 Ms. Loretta Sanchez of California,
			 Mr. Conyers,
			 Mr. Scott of Virginia,
			 Mr. Olver,
			 Ms. Edwards,
			 Mr. Lewis of Georgia,
			 Mr. Nadler,
			 Mr. McGovern,
			 Mr. Hinchey,
			 Mr. Welch,
			 Ms. Hahn, Mr. Pierluisi, Mr.
			 Kind, Mr. Rush,
			 Mr. Waxman,
			 Mr. Schiff,
			 Mr. Markey,
			 Mr. Sires,
			 Mr. Johnson of Georgia,
			 Mr. Davis of Illinois,
			 Mr. Engel,
			 Mr. Kucinich,
			 Ms. Berkley,
			 Mr. Ackerman,
			 Ms. Tsongas,
			 Ms. Eshoo, and
			 Mr. McNerney) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning the discrimination, hate crimes,
		  racism, bigotry, bullying and brutal violence perpetrated against
		  Sikh-Americans, and all acts of vandalism against Sikh Gurdwaras in the United
		  States.
	
	
		Whereas Sikh-Americans have frequently been stereotyped
			 solely because of their appearance, practices and traditions;
		Whereas numerous Sikh temples have been defaced and
			 Sikh-Americans attacked out of ignorance and hatred, including instances in
			 Michigan, New York, and California;
		Whereas some incidents against Sikh-Americans appear to be
			 erroneous attempts to place blame or exact retribution for the September 11,
			 2001 terrorist attacks;
		Whereas Sikh-Americans have been murdered, including the
			 heinous attack and killing of six persons and wounding of others in the Sikh
			 Gurdwara of Wisconsin on August 5, 2012;
		Whereas Sikh-Americans are often targeted solely because
			 of their unique dress and religious practices;
		Whereas surveys have found that up to three out of every
			 four Sikh boys in the United States are bullied due to their appearance;
		Whereas the Sikh faith is the world’s fifth largest
			 religion, with more than 25 million practitioners worldwide, upwards of 500,000
			 of whom reside in the United States;
		Whereas Sikh-Americans have lived in the United States for
			 at least 100 years as pillars of American society, making invaluable
			 contributions in business, politics, science and education;
		Whereas Sikh-Americans serve in all roles of American
			 life, including as family members, business owners, elected leaders, and
			 members of the United States military;
		Whereas Dalip Singh Saund served as a Sikh-American member
			 of the U.S. House of Representatives in the late 1950s and early 1960s;
			 and
		Whereas under successive Administrations, the Department
			 of Justice has rightfully reached out to the Sikh community to prevent
			 discrimination and protect its civil liberties: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)condemns the
			 commission of hate crimes against all Americans, including
			 Sikh-Americans;
			(2)condemns acts of
			 violence, bigotry and discrimination against Sikh-Americans;
			(3)urges educators,
			 counselors and others to support educational efforts to prevent the epidemic
			 bullying of Sikh-American children and families;
			(4)supports outreach
			 efforts by Federal and local law enforcement leaders to prevent violence and
			 hate crimes against Sikh-Americans;
			(5)urges the U.S.
			 Department of Justice to begin documenting and quantifying hate crimes and
			 other acts of violence perpetrated against Sikh-Americans; and
			(6)expresses its
			 strong support for the right of the Sikh-American community to live in peace
			 and free from discrimination, hate crimes, bullying and all forms of
			 violence.
			
